                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7      UNITED STATES OF AMERICA,                          Case No. 18-cv-01633-BLF (SVK)
                                   8                    Plaintiff,
                                                                                             ORDER APPOINTING SPECIAL
                                   9             v.                                          MASTER
                                  10      FRANCIS BURGA, et al.,
                                  11                    Defendants.

                                  12          As set forth in this Court’s August 16, 2019 order (Dkt. 37), the Court has determined that
Northern District of California
 United States District Court




                                  13   the appointment of a Special Master is appropriate to review the Parties’ instant dispute regarding
                                  14   privileged documents. See Fed. R. Civ. P. 53(a)(1); Dkt. 37 at 13. Pursuant to Fed. R. Civ. P.
                                  15   53(b)(1) and the Court’s August 16, 2019 order, all Parties have notice of the Court’s intent to
                                  16   appoint a Special Master and have had an opportunity to be heard with respect to such
                                  17   appointment. Accordingly, the Court ORDERS as follows:
                                  18          1. The Court appoints Edward W. Swanson (hereinafter “Special Master”) to serve as
                                  19   Special Master for the purpose of reviewing the remaining documents over which Respondents
                                  20   Francis Burga, individually and as the administrator of the estate of her late husband, Margelus
                                  21   Burga, and Russell Mansky (collectively, “Respondents”) assert privilege. The Court has
                                  22   considered the declaration submitted by Mr. Swanson (Dkt. 43) and finds that he does not have a
                                  23   relationship with the parties, attorneys, action, or this Court that would require disqualification
                                  24   under 28 U.S.C. § 455.
                                  25   ////
                                  26   ////
                                  27   ////
                                  28   ////
                                   1      I.         DUTIES OF THE SPECIAL MASTER

                                   2            2. Except as specifically set forth below, the Special Master will possess the full authority

                                   3   permitted under Fed. R. Civ. P. 53(c) to perform the duties set forth in this order.

                                   4            3. The Special Master shall review and resolve all privilege claims made by Respondents

                                   5   and any exceptions asserted by the Government with respect to such claims.

                                   6            4. The Special Master shall proceed with all reasonable diligence in accordance with the

                                   7   protocol described in this order and Fed. R. Civ. P. 53(b)(2). The Special Master shall have

                                   8   discretion to set additional procedures as he sees fit.

                                   9      II.        PROTOCOL

                                  10            5. The documents to be reviewed are those that Respondents claim to be privileged in

                                  11   accordance with the rulings and guidelines set forth by this Court in its August 16, 2019 Order

                                  12   (Dkt. 37).
Northern District of California
 United States District Court




                                  13            6.   Upon the Special Master’s appointment and pursuant to stipulation, the Parties shall

                                  14   provide the Special Master with copies of the pleadings each party filed regarding the

                                  15   Government’s challenge to Respondents’ assertion of privilege. The Parties shall also provide the

                                  16   Special Master with this Court’s August 16, 2019 Order (Dkt. 37).

                                  17            7. Respondents bear the burden of establishing their privilege claims. Respondents shall

                                  18   provide the Special Master with: (1) a log identifying the documents they believe to be privileged

                                  19   and the basis for their belief in sufficient detail to permit the Special Master and the Government

                                  20   to assess the privilege claim; and (2) copies of the identified documents for in-camera review by

                                  21   the Special Master. Respondents shall provide the log and the documents in the form(s) specified

                                  22   by the Special Master (e.g., paper or electronic media). Pursuant to stipulation, both the log and

                                  23   the documents must be provided to the Special Master by December 20, 2019.

                                  24            8. If the Government disputes any of Respondents’ privilege claims or believes that an

                                  25   exception applies, the Special Master shall resolve the dispute. The Special Master shall set

                                  26   deadlines for the Government to object to Respondents’ privilege claims and to assert that an

                                  27   exception applies.

                                  28            9. The Special Master shall advise the Government of any documents that the
                                                                                          2
                                   1   Respondents agree are not privileged or that Respondents agree fall within an exception to the

                                   2   applicable privilege.

                                   3             10. In resolving disputes about privilege claims or exceptions, the Special Master will

                                   4   communicate with counsel in writing pursuant to stipulation. Counsel will have seven days to

                                   5   respond in writing. The Parties will also make themselves available for joint telephone calls with

                                   6   the Special Master if requested.

                                   7             11. The Special Master may hear oral argument and conduct other proceedings that he

                                   8   deems necessary to resolve the dispute. The Special Master may adopt any reasonable procedural

                                   9   requirements, with notice to the Parties thereof.

                                  10      III.      REPORTS AND RECOMMENDATIONS

                                  11             12. Pursuant to stipulation, the Special Master shall provide a written report containing his

                                  12   recommended resolution of the Parties’ dispute and any objections or exceptions by January 31,
Northern District of California
 United States District Court




                                  13   2020.

                                  14             13. The Special Master shall file other reports as the Court may direct.

                                  15             14. Pursuant to Fed. R. Civ. P. 53(e), the Special Master shall file any orders, reports,

                                  16   or recommendations with the Court under seal by e-filing the document as such, as required by

                                  17   Civil Local Rule 79-5(a). In addition, the Special Master shall email copies of his orders, reports,

                                  18   or recommendations to counsel and the Court.

                                  19             15. Pursuant to Fed. R. Civ. P. 53(b)(2)(D) and 53(f), the following procedures shall

                                  20   govern any action on the Special Master’s orders, reports, or recommendations: Any party wishing

                                  21   to file objections to or a motion to adopt or modify the Special Master’s order, report, or

                                  22   recommendation must file such objection or motion with the Court by February 14, 2020. The

                                  23   party filing the objection or motion shall submit with such objection or motion any record

                                  24   necessary for the Court to review the Special Master’s order, report, or recommendation, including

                                  25   any transcripts of proceedings before the Special Master and any documents submitted by the

                                  26   Parties in connection with the Special Master’s order, report, and recommendation.

                                  27             16. Pursuant to the Parties’ stipulation, the Special Master’s findings will be reviewed for

                                  28   clear error under Fed. R. Civ. P. 53(f)(3)(A). Pursuant to Fed. R. Civ. P. 53(f)(1), in acting on an
                                                                                            3
                                   1   order, report, or recommendations of the Special Master, the Court shall afford each party an

                                   2   opportunity to be heard and, at its discretion, may receive evidence and may adopt or affirm,

                                   3   modify, wholly or partly reject or reverse, resubmit to the Special Master with instructions, or

                                   4   make any further orders it deems appropriate. The Parties will be heard on February 27, 2019 at

                                   5   10:00 a.m.

                                   6      IV.       OTHER MATTERS

                                   7            17. Pursuant to Fed. R. Civ. P. 53(b)(2)(B), the Special Master may communicate ex

                                   8   parte with the Court at any time. The Special Master shall not communicate ex parte with any

                                   9   party, third-party witness, or counsel for any party or third party.

                                  10            18. Pursuant to Fed. R. Civ. P. 53(b)(2)(C), the Special Master shall maintain orderly

                                  11   files consisting of all documents submitted to him by the Parties and his written orders, reports,

                                  12   and recommendations.
Northern District of California
 United States District Court




                                  13            19. Pursuant to Fed. R. Civ. P. 53(b)(2)(E) and 53(g), the Special Master shall be

                                  14   compensated at an hourly rate of $750.00 for his services pursuant to this order. The Special

                                  15   Master shall prepare an invoice for his services which he shall provide to counsel for the Parties.

                                  16   The Special Master’s fees shall be split equally among the Government and Respondents and shall

                                  17   be paid promptly and in full. The Court will review this allocation no later than at the conclusion

                                  18   of these proceedings and will adjust the allocation, as appropriate, after affording the Parties an

                                  19   opportunity to be heard.

                                  20            SO ORDERED.

                                  21   Dated: December 18, 2019

                                  22

                                  23
                                                                                                      SUSAN VAN KEULEN
                                  24                                                                  United States Magistrate Judge
                                  25

                                  26
                                  27

                                  28
                                                                                          4
